
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 281 and 282
        [EPA-R06-UST-2018-0701; FRL-10014-71-Region 6]
        Arkansas: Final Approval of State Underground Storage Tank Program Revisions and Incorporation by Reference
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Pursuant to the Resource Conservation and Recovery Act (RCRA or Act), the Environmental Protection Agency (EPA) is proposing to approve revisions to the State of Arkansas's Underground Storage Tank (UST) program submitted by the State. This action is based on EPA's determination that these revisions satisfy all requirements needed for program approval. This action also proposes to codify EPA's approval of Arkansas's state program and to incorporate by reference those provisions of the State regulations that we have determined meet the requirements for approval. The provisions will be subject to EPA's inspection and enforcement authorities under sections 9005 and 9006 of RCRA subtitle I and other applicable statutory and regulatory provisions.
        
        
          DATES:
          Send written comments by February 8, 2021.
        
        
          ADDRESSES:
          Submit any comments, identified by EPA-R06-UST-2018-0701, by one of the following methods:
          1. Federal eRulemaking Portal: https://www.regulations.gov. Follow the on-line instructions for submitting comments.
          2. Email: lincoln.audray@epa.gov.
          
          
            Instructions: Direct your comments to Docket ID No. EPA-R06-UST-2018-0701. EPA's policy is that all comments received will be included in the public docket without change and may be available online at https://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through https://www.regulations.gov, or email. The Federal https://www.regulations.gov website is an “anonymous access” system, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to the EPA without going through https://www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the internet. If you submit an electronic comment, the EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If the EPA cannot read your comment due to technical difficulties, and cannot contact you for clarification, the EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.

          You can view and copy the documents that form the basis for this codification at the Environmental Protection Agency, Region 6, 1201 Elm Street, Suite #500, Dallas, Texas 75270. This facility is open from 8:30 a.m. to 4:30 p.m. Monday through Friday, excluding Federal holidays and facility closures due to COVID-19. We recommend that you telephone Audray Lincoln, Environmental Protection Specialist at (214) 665-2239, before visiting the Region 6 office. Interested persons wanting to examine these documents should make an appointment with the office at least two weeks in advance. The documents are also available in the docket for this rulemaking at https://www.regulations.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Ms. Audray Lincoln, Region 6, Project Officer, LUST Prevention/Corrective Action Section (LCRPU), Land Chemical and Redevelopment Division, EPA Region 6, 1201 Elm Street, Suite #500, Dallas, Texas 75270, phone number (214) 665-2239, email address lincoln.audray@epa.gov. Out of an abundance of caution for members of the public and our staff, the EPA Region 6 office will be closed to the public to reduce the risk of transmitting COVID-19. We encourage the public to submit comments via https://www.regulations.gov, as there will be a delay in processing mail and no courier or hand deliveries will be accepted. Please call or email the contact listed above if you need alternative access to material indexed but not provided in the docket.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of this Federal Register, the EPA is approving the State's UST program submittal as a direct rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated. If the EPA receives relevant adverse comments, the direct final rule will be withdrawn, and all public comments received will be addressed in a subsequent final rule based on this proposed rule. The EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. For additional information, see the direct final rule published in the “Rules and Regulations” section of this Federal Register.
        
          Authority: 
          This proposed rule is issued under the authority of Sections 2002(a), 9004, and 7004(b) of the Solid Waste Disposal Act, as amended, 42 U.S.C. 6912, 6991c, 6991d, and 6991e.
        
        
          Dated: October 27, 2020.
          Kenley McQueen,
          Regional Administrator, Region 6.
        
      
      [FR Doc. 2020-24241 Filed 1-6-21; 8:45 am]
      BILLING CODE 6560-50-P
    
  